United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Mary, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-317
Issued: August 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 13, 2008 appellant, through his attorney, filed a timely appeal from a
March 28, 2008 decision of the Office of Workers’ Compensation Programs’ Office hearing
representative dated October 27, 2008 denying his claim for an emotional condition. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition
causally related to a January 18, 2008 employment injury.
FACTUAL HISTORY
On January 18, 2008 appellant, then a 50-year-old sales service associate, was injured
when a cage bounced back after striking double doors and hit his forehead between his eyes. He
also claimed an emotional condition. The employing establishment agreed that appellant
sustained two surface cuts as a result of the incident but controverted his claim of depression.

In a February 11, 2008 statement, John M. Grimsley, a postmaster, noted that on
January 18, 2008 appellant reported to his supervisor that he bumped his head while pushing a
piece of equipment out of the vestibule. Appellant had two small cuts on his forehead and was
given first aid. On January 19, 2008 he completed a traumatic injury claim and noted that he did
not require medical attention at that time. On February 1, 2008 appellant indicated that he was
having some personal problems and that he wanted to leave. Mr. Grimsley met with him and
asked if stress had anything to do with his employment, noting that he had worked long hours as
they were shorthanded. Appellant replied that he was having issues outside of work that caused
stress and affected him emotionally. He went home early that day and called in sick on
February 2, 2008. Mr. Grimsley noted that appellant came back to work on February 4, 2008 but
again asked for leave due to personal issues. Appellant subsequently requested sick leave for the
remainder of the week (February 5 to 8, 2008). On February 11, 2008 he called and asked if he
could see a doctor because he believed that his emotional problems could be related to the bump
on his head that he incurred on January 18, 2008.
Jelores Blake, an injury compensation specialist, noted on February 22, 2008 that there
was no objective medical evidence establishing that appellant’s current treatment was causally
related to his employment. Appellant advised that he spent three hours at a behavioral healthcare
facility on February 4, 2008 and, on February 6, 2008, he sought treatment at a hospital where he
“snapped.” He was discharged later that day and admitted to the mental hospital. The
compensation specialist noted that appellant’s first treatment for an emotional condition was 17
days after the work incident and after advising the postmaster of personal problems.
By letter dated February 26, 2008, the Office accepted appellant’s claim for open wounds
to the forehead without complication. By letter dated the same date, it requested that appellant
submit further information with regard to his claim for an emotional condition.
By decision dated March 28, 2008, the Office denied appellant’s emotional condition
claim. Although the January 18, 2008 injury occurred, appellant did not submit medical
evidence which provided a diagnosis connected to the injury.
In a February 7, 2008 report, Dr. Marielle B. Lazard, a Board-certified internist, listed her
impressions as depression and chest pain, atypical in etiology. She noted that appellant would
benefit from an extensive psychiatric evaluation. Dr. Lazard advised that appellant wished to be
discharged from the hospital.
In a February 11, 2008 report, Dr. Myrna A. Garcia, a Board-certified psychiatrist, listed
impressions of major depressive disorder, recurrent, moderate, chest pains, etiology to be
determined and psychosocial stressors, including the most recent work injury. She noted that
appellant’s voluntary hospitalization should be rescinded as he had improved and no longer
posed a danger to himself or others. Dr. Garcia prescribed medications and advised that
appellant was psychiatrically cleared for discharge.
In a February 12, 2008 note, Dr. Michael Gebauer, a Board-certified family practitioner,
indicated that appellant would make follow-up arrangements for psychiatric care. He listed a
mood disorder, mild depression and moderate anxiety.

2

By letter dated April 7, 2008, appellant, through his attorney, requested a telephonic
hearing, held on August 12, 2008. He testified that he was hired by the employing establishment
on August 15, 1987. On January 18, 2008 while moving a mail cage, struck double doors, and
they “jumped back” and hit the cage, pushing the cage into his forehead. He noted that he was
bleeding and “[p]ractically passed out.” Appellant did not seek medical treatment at the time but
a supervisor put a bandage on the cut. He first sought treatment at the Fitch Hospital for
depression, mood swings and memory loss. Appellant was admitted for five or six days to deal
with depression. He was placed on medication, and had a relapse, and was subsequently
hospitalized for five or six days. At the hospital, a different medication started to help appellant.
He returned to work about two to three months later. Appellant was currently under medical
care and receiving psychotherapy. He noted a prior history of depression eight to ten years prior
for which he was on medication. At the time of the January 18, 2008 employment injury,
appellant was not undergoing therapy for emotional problems or taking medication. He also
discussed a fight that he had with his roommate the same day he wound up at the hospital, but
noted that he was already emotionally disturbed at the time of the fight.
By letter dated September 5, 2008, the employing establishment addressed the hearing
transcript. After appellant sustained the minor surface cuts on his forehead, he continued to
work that day and worked for two additional weeks with no displays of depression or anger
while at work. Three weeks after the date of injury, he first alleged that his emotional condition
was related to the bump on his head.
Appellant submitted an April 8, 2008 intake form from Lakeside Behavioral Healthcare,
notes by nurses and licensed social workers and copies of prescriptions. In a May 31, 2008
report, Dr. Syed A. Abbas, a Board-certified cardiologist and internal medicine, diagnosed him
with bipolar I disorder and high blood pressure. He adjusted appellant’s medications.
By decision dated October 27, 2008, the Office hearing representative affirmed the
March 28, 2008 decision, finding that the medical evidence failed to establish that appellant’s
depression was causally related to the January 18, 2008 head injury.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.1 Second, the employee must submit
sufficient evidence, in the form of medical evidence, to establish that the employment incident
caused a personal injury.2

1

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

T.H., 59 ECAB ____ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 356357 (1989).

3

Workers’ compensation does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force (RIF) or his frustration from not being permitted to work
in a particular environment or to hold a particular position.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates the
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that an emotional condition was caused or adversely affected by his
employment.7 Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.8
ANALYSIS
The Office accepted that on January 18, 2008 appellant sustained two small open wounds
on his forehead while in the performance of duty, but it denied his claim for an emotional
condition related to this incident. There is no dispute that appellant established being hit on his
head on January 18, 2008. Given that this accident happened while he was performing his
employment duties, the Office properly found that he established a compensable employment
factor.9
3

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Id.

7

See Charles D. Edwards, 55 ECAB 258 (2004).

8

See Ronald K. Jablanski, 56 ECAB 616 (2005); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Lillian Cutler, supra note 3.

4

Appellant’s burden of proof is not discharged simply by the fact that he has established
an employment factor which may give rise to a compensable disability under the Act. To
establish his claim for an emotional condition, he must also submit rationalized medical evidence
establishing that he had an emotional or psychiatric disorder and that such disorder is causally
related to the accepted compensable employment factors.10
Appellant has not established an emotional condition causally related to the
January 18, 2008 incident. Initially, the Board notes that any records submitted from nurses or
licensed social workers do not constitute competent medical evidence for the purpose of the Act.
Social workers and nurses are not physicians as defined by the Act.11 Furthermore, no physician
provided a rationalized medical opinion explaining how appellant’s emotional condition was
caused or contributed to by the accepted incident. Dr. Garcia, a psychiatrist, noted only that
appellant sought hospitalization for a recurrent depressive disorder. She noted a recent work
injury as a psychosocial stressor, but did not address the January 18, 2008 employment injury.
Dr. Garcia did not provide a rationalized medical opinion relating appellant’s emotional
condition to the January 18, 2008 work accident. Dr. Gebauer only noted that appellant would
follow up with psychiatric care. No opinion or casual relationship was provided. Dr. Abbas
provided diagnoses of a bipolar disorder but failed to address causal relation. Similarly, the
report of Dr. Lazard noted treatment of appellant for an emotional condition but she did not
address causal relation. This medical evidence is insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.12 There is insufficient medical evidence to establish that
he sustained an emotional condition causally related to the January 18, 2008 work incident.
Accordingly, the Board finds that appellant failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition causally related to a January 18, 2008 employment injury.

10

See William P. George, 43 ECAB 1159, 1168 (1992).

11

See 5 U.S.C. § 8101(2); see also Phillip L. Barnes, 55 ECAB 426 (2004).

12

John D. Jackson, 55 ECAB 465 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 27 and March 28, 2008 are affirmed.
Issued: August 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

